“or _Page & S ofs 6 2020-07-03 17:41:34 (GMT) 121 26561004 From, Anna Siders
ESE "Case 1:20-CF-00301- -PKC- © Se 3 43 Filed 07/08/20 Page 1 of Ae

. UNITED STATES DISTRICT COURT
. for the SOUTHERN DISTRICT OF NEW YORK

ee eee x
| UNITED STATES OF AMERICA
oe against - ey So ae pe -ORDER
_ VICTOR RODRIGUEZ t.) 20Cr,301: (PKC).
ee . Defendant. I ee
mm eee eK

_ Upon the application of Peter Enrique Quijano, attorney Victor Rodriguez, for. an
-. ORDER appointing Anna N. Sideris, Esquire as Associate Counsel,

a a Is HEREBY ORDERED, that:

| 1. ANNAN. SIDERIS, Esquire, is appointed as Associated Counsel in |
U. S.v. VICTOR RODRIGUEZ, 20 Cr. 301 (PKC). .

2, ANNA N. SIDERIS, Esquire is authorized to. bill ata rate of one |
_ hundred ten dollars ($1 10.00), for up "és hundred. fifey ‘ee

. ( DATED: * New aes New 020 |

7 { HONORABLE P. KEVIN CASTEL
_ UNITED STATES DISTRICT JUDGE |...

 

 
